                                   1

                                   2

                                   3                                   UNITED STATES DISTRICT COURT

                                   4                                  NORTHERN DISTRICT OF CALIFORNIA

                                   5

                                   6     MARY HELEN BERNSTEIN, et al.,                      Case No. 20-cv-02983-JSC
                                                        Plaintiffs,
                                   7
                                                                                            ORDER RE: PLAINTIFFS’ MOTION
                                                 v.                                         FOR A STAY OF PROCEEDINGS
                                   8

                                   9     UNITED STATES DEPARTMENT OF                        Re: Dkt. No. 83
                                         HOUSING & URBAN DEVELOPMENT,
                                  10     et al.,
                                                        Defendants.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          Plaintiffs Mary Helen Bernstein and Elizabeth Grace Tigano, who are proceeding without

                                  14   an attorney and in forma pauperis, filed this discrimination action against the United States

                                  15   Department of Housing and Urban Development, the California Department of Fair Employment

                                  16   and Housing, and several individual defendants employed by these agencies. Since the action was

                                  17   filed in April 2020, Plaintiffs have sought, and in large part obtained, multiple extensions of time

                                  18   to file amended complaints. Plaintiffs have now filed a motion to stay proceedings until March

                                  19   2022. For the reasons set forth below, Plaintiffs’ request is DENIED.

                                  20          Shortly after filing this action, Plaintiffs requested leave to file an amended complaint and

                                  21   sought a four-month extension of time to do so. (Dkt. No. 13.) The Court granted that request and

                                  22   a second request for an extension until October 24, 2020. (Dkt. Nos. 14, 17.) Plaintiffs thereafter

                                  23   filed their first amended complaint which the Court reviewed under 28 U.S.C. § 1915 because

                                  24   Plaintiffs are proceeding in forma pauperis and concluded that Plaintiffs’ complaint failed to state

                                  25   a claim. (Dkt. No. 74.) Plaintiffs then sought an extension of time to file their amended complaint

                                  26   which the Court denied because it had already given Plaintiffs two months to file an amended

                                  27   complaint. (Dkt. No. 76.) Plaintiffs subsequently filed their second amended complaint which the

                                  28   Court again reviewed pursuant to Section 1915 and again concluded that Plaintiffs failed to state a
                                   1   claim. (Dkt. No. 81.) The Court gave Plaintiffs 60 days to file another amended complaint.

                                   2           In response, Plaintiffs filed the now pending motion seeking a stay of proceedings of

                                   3   nearly a year—until March 2022. (Dkt. No. 83.) The basis for request for the stay is that

                                   4   Plaintiffs have disabilities, it will take them time to address all the issues raised in the Court’s

                                   5   Order, Plaintiff Tigano has been hospitalized, and “Plaintiff Mary Bernstein is tending to

                                   6   extensive emergencies with mother congestive heart failure, disabled sister out of state.” (Dkt.

                                   7   No. 82 at 1; Dkt. No. 83.) Plaintiffs indicate that the motion for stay was accompanied by a

                                   8   declaration, but no such declaration has been filed. (Dkt. No. 82 at 1.)

                                   9           While the Court is sympathetic to Plaintiffs’ personal situations and has attempted to

                                  10   accommodate Plaintiffs’ disabilities through multiple extensions of time and referrals to the Legal

                                  11   Help Desk, the Court cannot stay this proceeding for a year. Plaintiffs have been granted multiple

                                  12   opportunities to plead proper claim(s) for relief against the ever-widening circle of defendants here
Northern District of California
 United States District Court




                                  13   (one of whom has appeared and moved to dismiss). The Court must manage its docket, ensure

                                  14   expeditious resolution of litigation, and make sure defendants are not prejudiced by lengthy

                                  15   delays. See Ferdik v. Bonzelet, 963 F.2d 1258 (9th Cir. 1992); see also Johnson v. Mammoth

                                  16   Recreations, Inc., 975 F.2d 604, 609-10 (9th Cir. 1992) (district court has broad discretion to

                                  17   manage its docket).

                                  18           Accordingly, the Court DENIES Plaintiffs’ request for a nearly one year stay of

                                  19   proceedings. However, the Court grants Plaintiffs an extension of time until July 26, 2021 to file

                                  20   their third amended complaint. No further extensions will be granted.

                                  21

                                  22           IT IS SO ORDERED.

                                  23   Dated: May 27, 2021

                                  24

                                  25
                                                                                                       JACQUELINE SCOTT CORLEY
                                  26                                                                   United States Magistrate Judge
                                  27

                                  28
                                                                                           2
